Citation Nr: 1450159	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  09-09 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an effective date prior to June 6, 1999, for the grant of entitlement to special monthly pension (SMP) based on a need for regular aid and attendance.


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel








INTRODUCTION

The Veteran had active military service as an oceangoing Merchant Seaman between December 7, 1941, and August 15, 1945.  He died in November 2012; the appellant is the Veteran's surviving spouse.  Her request to be substituted as the claimant for the purposes of processing this appeal to completion was granted by the Regional Office (RO) in April 2014.

This matter comes before the Board of Veterans' Appeals on appeal from an October 2007 rating decision by the Manila, Republic of the Philippines, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which assigned an earlier effective date of June 6, 1999, for entitlement to both nonservice connected pension and special monthly pension.  

In a February 2010 decision, the Board granted an effective date of January 19, 1988, for the award of entitlement to nonservice connected pension benefits; the Board remanded the issue of entitlement to an effective date prior to June 6, 1999, for the grant of entitlement to SMP based on a need for regular aid and attendance for further development.  A fuller procedural history of the claim is found below.


FINDINGS OF FACT

1.  Nonservice connected Pension has been established effective from January 19, 1988.

2.  Actual entitlement to SMP based on the need for aid and attendance due to blindness is shown from December 14, 1991.


CONCLUSION OF LAW

The criteria for an earlier effective date of December 14, 1991, for entitlement to SMP based on a need for regular aid and attendance have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 3.401(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.

The Veteran and the appellant have been provided notice with respect to the issue on appeal in letters dated in March 2010, June 2010, and September 2013.  The letters advised the Veteran and the appellant of the elements required to establish an earlier effective date for SMP.  The claim was subsequently readjudicated, most recently in a July 2014 supplemental statement of the case.

Effective October 10, 2008, the law was changed concerning substitution in the case of the death of a claimant.  The newly revised statute provides that, "If a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under § 5121a of this title may, not later than one year after the date of the death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion."  38 U.S.C.A. § 5121A.  Unlike an accrued benefits claim, the record is not closed on the date of death of the original claimant, but remains open for submission and development of any pertinent additional evidence.  See VA Fast Letter 10-30 August 2010. 

VA has obtained VA treatment records and private medical records.  The Veteran was requested to complete a VA Form 21-4142 to allow VA to obtain private treatment records pertinent to the establishment of the onset of his blindness.  Neither the Veteran nor the appellant completed this action; however they submitted additional evidence that serves to establish the date of such blindness.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claim file and neither he nor the appellant has contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159. 

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  Accordingly, the appellant is not prejudiced by a decision at this time.

Procedural and Factual Background

Effective January 19, 1988, the Secretary of the Air Force issued a decision categorizing service by American Merchant Marines in oceangoing service between December 7, 1941, and August 15, 1945, as active military service.  This decision qualified members of that group as Veterans for VA benefits.  In May 1988, VA amended its governing regulations to reflect the changed status; the amendment was effective January 19, 1988.  38 C.F.R. § 3.7; 53 FR 16875 (May 12, 1988). 

On February 12, 1988, a claim for nonservice connected pension benefits was received from the Veteran, based on his service in the Merchant Marine during World War II. In a number of letters throughout 1988, VA informed the Veteran that no action could be taken on his claim until he obtained a copy of a separation document from the service department certifying his duty status.  VA supplied the form to be used in requesting such, and provided the contact address for the service department.  None of the letters to the Veteran informed him of a deadline to file the requested information. 

In January 1990 correspondence, the Veteran informed VA that he had complied with the instructions and had requested his separation document from the United States Coast Guard, but that he had not received any response, other than an acknowledgment of receipt of his application.  He requested guidance and assistance in speeding the process.  No further action was taken by VA on the claim. 

The record reflects no further contact between the Veteran and VA until June 2000, when the Veteran, through his wife, filed a renewed claim for pension benefits.  The Veteran was again informed of the need for a separation document to verify his Veteran status.  The Veteran requested, and received, a DD Form 214 certifying his oceangoing service with the Merchant Marine under the Army Transportation Corps aboard the Dona Nati between December 1941 and August 1945.  This established his Veteran status and eligibility for VA benefits. 

In a May 2002 administrative decision, the Veteran was granted entitlement to nonservice connected pension effective December 1, 1999, because he was age 65 or older.  38 U.S.C.A. § 1513; 38 C.F.R. § 3.3.  This effective date was established based upon receipt of a claim for benefits in November 2000; it appears that the RO applied the provisions of 38 C.F.R. § 3.114 to grant one year of retroactive benefits.  Section 114 provides that where a benefit is granted as a result of a liberalizing change in law or regulations, up to one year of retroactive benefits may be awarded if entitlement to the benefit sought is shown as of the date of the change in the law. 38 C.F.R. § 3.114.  As the Veteran was born in December 1919, he was 68 years old at the time of the January 1988 change in law.  Entitlement was established as of the date of receipt of the claim for benefits in November 2000.  38 C.F.R. § 3.400.  Application of 38 C.F.R. § 3.114 moved that date back to November 1999. Entitlement to actual payment began the first day of the next month, December 1999. 

The Veteran did not disagree with the assigned effective date of his pension entitlement. 

In June 2002, the Veteran filed a claim of entitlement to a special monthly pension based on a need for regular aid and attendance due to his blindness.  Entitlement was granted in a December 2002 decision, effective from June 28, 2002, the date of receipt of the claim.  In November 2003 correspondence, the Veteran disagreed with effective date assigned for his SMP entitlement, initiating an appeal with regard to that issue.  He also referenced the effective date granted for entitlement to pension.  However, this was not a timely disagreement, as it came five months after the May 2002 decision granting entitlement to pension became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302 , 20.1103. 

Eventually, in a January 2007 decision, the Board granted entitlement to an effective date of December 1, 1999, for entitlement to SMP.  The Board also noted that the Veteran's November 2003 correspondence raised a claim of entitlement to an earlier effective date for the award of nonservice connected pension. This matter was referred to the RO for "any appropriate action or notification." 

In May 2007 correspondence, the RO explained to the Veteran that his November 2003 correspondence was not a valid notice of disagreement with regard to the effective date of pension entitlement, as it was received after the May 2002 decision granting pension entitlement had become final in May 2003.  The Veteran was informed he could appeal the question of timeliness of his appeal, and in June 2007 the Veteran did so.  He argued that the changing of his pension entitlement, in amount payable, in October 2002 effectively reset the one year appellate period, and hence his October 2003 filing was timely. 

The RO did not address this contention, and instead accepted his statements as a new claim for an earlier effective date for both pension and SMP entitlement, in accordance with the Board's comments in the January 2007 decision Introduction.  In October 2007, the RO issued a decision granting an earlier effective date of entitlement for both of June 6, 1999.  This reflected the receipt of the Veteran's initial renewed claim of entitlement to nonservice connected pension. 

In August 2006, the Court of Appeals for Veterans Claims issued a decision in the case of Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Where a rating decision that established an effective date becomes final, an earlier effective date can only be established by a request for a revision of that decision based on clear and unmistakable error (CUE).  In essence, there is no "freestanding" earlier effective date claim that could be raised at any time.  See Rudd, 20 Vet. App. at 299.  The RO's October 2007 decision, therefore, is, in effect, a finding of CUE in the May 2002 decision initially awarding entitlement to nonservice connected pension.  The RO could not have otherwise reconsidered the date assigned in the May 2002 decision.  The reconsideration of the effective date assigned for SMP stems from the finding of CUE in an underlying decision. 

As a general rule, the effective date for a grant of pension benefits is the date of receipt of the claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(b)(1).  The same rule applies to reopened claims for benefits, with the date of receipt of the reopened claim to be considered. 38 C.F.R. § 3.400(r). 

The Veteran was 65 years old as of December 1984; this would entitle a Veteran to pension as a matter of law.  38 U.S.C.A. § 1513; 38 C.F.R. § 3.3.  However, this Veteran's entitlement to nonservice connected pension benefits did not arise until January 19, 1988, the date of change in law which afforded him Veteran status.  38 C.F.R. § 3.7; 53 FR 16875 (May 12, 1988). 

The Board's February 2010 decision found that January 19, 1988 was the proper effective date of entitlement to nonservice connected pension.  The Board also determined that a remand was required for additional development in connection with the claim of an earlier effective date for entitlement to SMP; specifically, evidence establishing a date certain that blindness was shown such as to show actual entitlement to SMP. 

Earlier Effective Date

Under 38 U.S.C.A. § 1521, "each veteran of a period of war who meets the service requirements of this section and who is permanently and totally disabled from nonservice-connected disability not the result of the veteran's willful misconduct" shall receive VA pension.  38 U.S.C.A. § 1521(a).  Section 1521 further provides for an increased rate of pension, in the form of a special monthly pension, when an otherwise eligible veteran is in need of regular aid and attendance (38 U.S.C.A. § 1521(d) ), or has a disability rated as permanent and total and (1) has an additional disability or disabilities ratable at 60%, or (2) is permanently housebound (38 U.S.C.A. § 1521(e) ).  See also 38 C.F.R. § 3.351(b), (c), and (d).  A veteran will be considered in need of regular aid and attendance if he or she: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c). 

As a general rule, the effective date of entitlement to an award of SMP is the date of receipt of claim or date entitlement arose, whichever is later.  Where a retroactive award of pension has been made, however, entitlement to SMP may also be made retroactive so long as actual entitlement is shown from the earlier date.  38 C.F.R. § 3.401(a)(1). 

A medical certificate from Dr. J. T., Jr., indicated that the Veteran was examined on May 17, 2000 and was diagnosed with absolute glaucoma in both eyes and chronic blepharoconjunctivitis.  An associated treatment record noted a history of absolute glaucoma in both eyes since 1991. 

May 2002 correspondence from Dr. S. S. R., Jr. indicated that the Veteran was completely physically handicapped and unfit for employment due to total blindness as a result of Glaucoma since 1989. 

A November 2002 VA examination for aid and attendance noted that the Veteran was told that he had glaucoma in 1985.  It started in his left eye, and then gradually affected his right eye until he could no longer see.  The Veteran was not permanently bedridden, had no vision in both eyes, was mentally competent to handle his own funds, could walk around the house slowly touching the walls and the chairs, was assisted in eating, and could bathe and go to the bathroom by himself.  There were deficits in weight bearing and balance due to his poor eyesight, and he didn't leave the house alone.  The diagnosis revealed that he was blind in both eyes secondary to glaucoma.  

A subsequent November 2002 VA examination reported a history of progressive blurring of vision in the left eye accompanied by pain and congestion about 12 years ago.  The right eye developed pain and redness about 10 years ago accompanied by blurring of vision which progressed to loss of vision.  The diagnoses included: absolute glaucoma in both eyes, healed corneal ulcer in the left eye, mature cataracts in both eyes, and bacterial conjunctivitis in both eyes. 

A March 2003 medical certificate from Dr. J. T., Jr. indicated that the Veteran was previously treated by the late Dr. J. T., Sr. (the current physician's father) in 1991, but did not seek follow up treatment for several years until he returned in May 2000. 

A November 2003 examination from Dr. K. C. Y. recorded a history of bilateral glaucoma with blindness for 12 years since 1991. 

Records submitted in October 2004 showed that in December 1991, Dr. J. T., Sr. prescribed the veteran Isoptocarpine, Arteoptic, and Acetazolamide for his eyes. 

A March 2005 medical certificate from Dr. J. T., Jr. indicated that the Veteran had visual acuity in both eyes, since December 14, 1991, of "negative light perception [BLIND]."  

As the medical evidence of record contains sufficient evidence to determine the date of actual entitlement to SMP based on blindness, the Board finds that the Veteran was entitled to receive an additional benefits based on the need for aid and attendance effective from December 14, 1991, the date identified as the onset of his negative light perception in both eyes due to absolute glaucoma.  The Board concludes that an effective date of December 14, 1991, and no earlier, is warranted.


ORDER

An effective date of December 14, 1991, for entitlement to SMP based on a need for regular aid and attendance is granted.


____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


